DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 71-77 in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 71-77 will be examined. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – although Figure 9 has four oligonucleotides having more than 10 nucleotides and one peptide having more than three amino acids, this application does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”, it fails to comply with the requirements of 37 CFR 1.821 - 1.825”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specification
The disclosure is objected to because of the following informalities: there are four oligonucleotides having more than 10 nucleotides and one peptide having more than three amino acids in Figure 9. However, there is no SEQ ID Nos. for these oligonucleotides and peptide in Figure 9 or Brief Description Of The Drawings related to Figure 9 does not describe these oligonucleotides and peptide. 
Appropriate correction is required.

Claim Objections
Claim 71 or 72 or 73 or 75 or 76 is objected to because of the following informalities: (1) “each variant” should be “each variant of the variant nucleic acid library”; (2) “an alternate (OR-type) mutation” should be “an alternate or OR-type mutation”; (3)  “to other variants” should be “relative to other variants”. 
Claim 73 is objected to because of the following informality: the word “simultaneously” should be deleted. 
Claim 74 is objected to because of the following informality: “alternate (OR-type) mutations” should be “alternate or OR-type mutations”. 
Claim 75 is objected to because of the following informality: “a single (first, second, third or further) target region” should be “a single target region”. 
Claim 76 is objected to because of the following informality: “a non-alternate (not OR-type) mutation” should be “a non-alternate or not OR-type mutation”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 71 is  rejected as vague and indefinite in view of  a term “an alternate (OR-type) mutation”. Although the specification defines OR type mutation as “a mutation at a defined position which is not shared by other variants of the polymeric molecule of interest in the population or library” (see paragraph [0050] of US 2021/0147829 A1, which is US publication of this instant case), since each of mutations in a nucleic acid is located on a fixed position in the nucleic acid, and the mutations includes substitution, addition or deletion mutations (see paragraph [0072] of US 2021/0147829 A1, which is US publication of this instant case), one skilled in the art would not not understand what kind of mutation can be called as an alternate (OR-type) mutation and metes and bounds of the claim is unclear. Please clarify. 
Claim 71 recites the limitation “the population” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a population” before “the population”. Furthermore, it is unclear where a first target region is located. Please clarify. 
Claims 72 is rejected as vague and indefinite because it is unclear where a second or further target region is located. Please clarify.
Claims 73 is rejected as vague and indefinite because it is unclear where two or more target regions are located. Please clarify.
Claims 74 is rejected as vague and indefinite because it is unclear where any one target region is located. Please clarify.
Claims 75 is rejected as vague and indefinite because it is unclear where a single target region is located. Please clarify.
Claims 76 is rejected as vague and indefinite because it is unclear where one or more target regions are located and one or more other target regions are located. Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71-77 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zarling et al., (US 2004/0023213 A1, published on February 5, 2004). 
In view of the ambiguity of the term “an alternate (OR-type) mutation” (see above rejections on claim 71 under 35 U.S.C. 112 (b)), an alternate or OR-type mutation is considered as any type of mutation in a nucleic acid in this rejection.  
Regarding claims 71-77, since claim 71 does not indicate where a first target region is located, claims 72 does not indicate where a second or further target region is located. Please clarify, claims 73 does not indicate where two or more target regions are located, claims 74 does not indicate where any one target region is located, claims 75 does not indicate where a single target region is located, and claims 76 does not indicate where one or more target regions are located and one or more other target regions are located, Zarling et al., teach a variant nucleic acid library of a nucleic acid molecule of interest (ie., a library of altered target nucleic acid sequences which contains large numbers of mutations located in different regions of the altered target nucleic acid sequences), wherein each variant comprises an alternate (OR-type) mutation in a first target region, relative to other variants in the population as recited in claim 71
each variant comprises an alternate (OR-type) mutation in a second or further target region, relative to other variants in the population as recited in claim 72, each variant is a nucleic acid molecule comprising an alternate (OR-type) mutation at two or more target regions as recited in claim 73, each nucleic acid variant comprises a different number of alternate (OR-type) mutations in any one target region as recited in claim 74, each variant is a nucleic acid molecule comprising an alternate (OR-type) mutation in a single target region as recited in claim 75,  each variant comprises an alternate (OR-type) mutation in one or more target regions and a non-alternate (not OR-type) mutation in one or more other target regions as recited in claim 76, and the variant nucleic acid library comprises a physical library that is smaller than a theoretical library (ie., any kind of nucleic acid library made by a human brain or a computer) as recited in claim 77 (see paragraph [0097] and claims 1-24). 
	Therefore, Zarling et al., teach all limitations recited in claims 71-77. 

Conclusion
20.	No claim is allowed. 
21.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 27, 2022